COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Edward Valdes v. The State of Texas

Appellate case number:      01-19-00134-CR

Trial court case number:    1541542

Trial court:                177th District Court of Harris County

        On June 18, 2019, appellant, Edward Valdes, filed his brief in this appeal.
Appellant has filed a motion for leave to file an amended brief along with his amended
brief. The motion is granted.
      The State’s motion to seal or strike the appellant’s brief, filed on June 18, 2019, is
dismissed as moot.

       It is so ORDERED.

Judge’s signature:___/s/ Julie Countiss_____
                  Acting individually  Acting for the Court

Date: ___July 23, 2019____




                                             1